HIGGINS, Justice.
Upon the original consideration of this case, the judgment was reversed because of argument by counsel for defendant in error. See (Tex.Civ.App.) 68 S.W.(2d) 384. The judgment in the case was for $5,000. One of the errors assigned was that such award was excessive. This assignment was not passed upon by this court, it being deemed unnecessary to do so in view of the reversal for improper argument. A writ of error was granted and the judgment of reversal by this court was reversed by the Supreme Court, 99 S.W.(2d) 594, and the judgment of the district court affirmed. Later the judgment of the Supreme Court was set aside and the cause was remanded to this court with instruction *592to pass upon the question of excessiveness in the award of damages, and make such disposition of the case as this court’s ruling thereon might require. This latter order of the Supreme Court is based upon a supplemental opinion of Justice Hickman, of the Commission of Appeals, handed down December 30, 1936, 99 S.W. (2d) 597, not yet reported [in State Reports],
In accordance with the instruction, of the Supreme Court, we have considered the assignment complaining that the award of damages is excessive. The evidence upon the issue is somewhat lengthy and need not be stated. Suffice it to say that in our opinion the award of $5,000 damages is amply sustained by the evidence, and the assignment in question is overruled.
The judgment of the lower court is affirmed.